IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                   NOS. WR-86,134-03 & -04


                          EX PARTE JUSTIN ANDREWS, Applicant


            ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
    CAUSE NOS. 08-05099-B & 08-05100-B IN THE CRIMINAL DISTRICT COURT
                         FROM JEFFERSON COUNTY


       Per curiam.

                                            ORDER

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for writs of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of two counts

of aggravated sexual assault and sentenced to twenty years’ imprisonment in each count. He did not

appeal his convictions.

       Applicant contends that his convictions are improper because he was sentenced twice for one

criminal act. He alleges that the date and the place of both offenses were the same, the complainant

and the defendant in both offenses were identical, and the manner and means of committing the

offenses were also the same. Applicant also alleges that counsel was deficient for advising Applicant
                                                                                                     2

to plead guilty twice for the exact same offense arising out of a single criminal episode.

       Applicant has alleged facts that, if true, might entitle him to relief. Brown v. Ohio, 432 U.S.
161, 165 (1977); Strickland v. Washington, 466 U.S. 668 (1984); Ex parte Patterson, 993 S.W.2d
114, 115 (Tex. Crim. App. 1999). In these circumstances, additional facts are needed. As we held

in Ex parte Rodriguez, 334 S.W.2d 294, 294 (Tex. Crim. App. 1960), the trial court is the

appropriate forum for findings of fact. The trial court shall order trial counsel to respond to

Applicant’s claim of ineffective assistance of counsel. The trial court may use any means set out in

TEX . CODE CRIM . PROC. art. 11.07, § 3(d).

       If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

       The trial court shall make findings of fact and conclusions of law in regard to Applicant’s

claim that his convictions violate double jeopardy. The trial court shall also make findings of fact

and conclusions of law as to whether the performance of Applicant’s trial counsel was deficient and,

if so, whether counsel’s deficient performance prejudiced Applicant. The trial court shall also make

any other findings of fact and conclusions of law that it deems relevant and appropriate to the

disposition of Applicant’s claims for habeas corpus relief.

       These applications will be held in abeyance until the trial court has resolved the fact issues.

The issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time must
                                                                         3

be requested by the trial court and shall be obtained from this Court.



Filed: March 22, 2017
Do not publish